*960ORDER
PER CURIAM:
Tracy M. Reynolds appeals his convictions following a jury trial for first degree robbery, section 569.020, RSMo 1994, and armed criminal action, section 571.015, RSMo 1994 and concurrent terms of twenty years imprisonment for robbery and ten years for armed criminal action. Mr. Reynolds raises two issues on appeal. He contends that the trial court erred by (1) overruling his Batson challenge to the prosecution’s removal of an African-American venireperson; and (2) failing to sua sponte declare a mistrial when the prosecution analogized the reasonable doubt standard to a “jigsaw puzzle.” The judgment of convictions is affirmed. Rule 30.25(B).